Citation Nr: 1209236	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  10-24 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

Entitlement to higher initial rating for service-connected residuals of prostate cancer, evaluated as 10 percent disabling prior to October 11, 2011; and 60 percent beginning October 11, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to December 1967.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Newark, New Jersey, which granted service connection for residuals of prostate cancer, and which assigned an initial 10 percent disability rating, effective as of April 21, 2009, the date of the Veteran's claim.  The Veteran expressed disagreement with the initial disability rating and perfected a substantive appeal.

In January 2012, the RO determined that the Veteran's service-connected residuals of prostate cancer warranted an increased disability rating of 60 percent, effective as of October 11, 2011.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his June 2010 Appeal to Board of Veterans' Appeals (VA Form 9), the 
Veteran indicated that he wished to be scheduled for a Board hearing before a Veterans Law Judge of the Board at the RO.  As of this date, while the Veteran has a right to the requested hearing, he has not been provided with such hearing.  38 C.F.R. § 20.700(a) (2011).  As such, a remand is warranted so that he may be afforded the requested Travel Board hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

